Citation Nr: 0506580	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-18 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for tuberculosis, 
lymphadenitis, inactive, with scar in neck.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to March 
1952, and from August 1953 to August 1955.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a May 2002 RO decision that denied a compensable 
rating for tuberculosis, lymphadenitis, inactive, scar in 
neck.  In April 2003, the veteran filed a notice of 
disagreement, and the RO then issued a statement of the case 
(SOC) in June 2003.  In July 2003, the veteran perfected his 
appeal.

In April 2004, the Board remanded the case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran's tuberculosis, lymphadenitis, with scar in neck, 
is currently inactive, without any objective manifestations 
other than a well-healed, non-tender, post surgical scar, 
which is two and one-half inches long.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
tuberculosis, lymphadenitis, inactive, with scar in neck, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.89, 4.117 
Diagnostic Code 7710 (2004), 4.118, Diagnostic Codes 7800, 
7802 and 7805 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  his 
service medical and personnel records; his statements and 
contentions herein; VA examination reports dated in May 2001, 
April 1996, and November 1964; and VA records for outpatient 
treatment on various dates between 1952 and 2004.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
pertinent to his claim.

The veteran is seeking an increased (compensable) disability 
rating for his service-connected tuberculosis, lymphadenitis, 
inactive, with scar in neck.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities. Id.  Evaluation of a 
service-connected disability requires a review of the 
veteran's entire medical history regarding that disability. 
38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Historically, the RO issued a rating decision in November 
1964 granting service-connected at a noncompensable (0 
percent) rating for tuberculosis, lymphadentitis, inactive, 
with scar in the neck, effective October 1964.  

Active or inactive tuberculosis adenitis is rated under §§ 
4.88c or 4.89 of the Schedule for Rating Disabilities, 
whichever is appropriate. 38 C.F.R. § 4.117, Diagnostic Code 
7710.  In the present case, the veteran's initial grant of 
service connection for cervical adenitis tuberculosis became 
effective in October 1964.
Thus, a rating under 38 C.F.R. § 4.89 is appropriate, since 
it addresses the ratings for inactive non-pulmonary 
tuberculosis in effect on August 19, 1968.  Under this 
regulation, for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during service or subsequently, a 100 percent 
disability evaluation is assigned.  Thereafter, for four 
years, or in any event, to six years after the date of 
inactivity, a 50 percent evaluation is warranted.  
Thereafter, for five years, or for 11 years after the date of 
inactivity, a 30 percent evaluation is warranted.  
Thereafter, in the absence of a schedular compensable 
permanent residual, a noncompensable (0 percent) evaluation 
is warranted.

In this case, the records show there has been no activity of 
the veteran's tuberculosis, lymphadentitis, with scar in the 
neck, for more than 11 years.  Thus, in absence of a 
scheduler compensable permanent residual, a noncompensable (0 
percent) evaluation is warranted.

In considering whether a compensable residual exists, the 
Board must consider the veteran's service-connected scar in 
the neck under the provisions of Diagnostic Code 7800. The 
Board notes that, effective on August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities. 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).

Revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change. 
See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Code 7800 (2001), scars of the head, 
face or neck that are slightly disfiguring are rated 
noncompensably disabling and if moderately disfiguring are 10 
percent disabling.

Other possibly applicable rating criteria in effect prior to 
August 2002 include assigning a 10 percent rating for scars 
which are superficial and poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Code 7803 (2001).

The rating criteria also provide a 10 percent rating for 
scars that are superficial and tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Code 7804 (2001).  
Scars can also be rated based upon limitation of function of 
the part affected. 38 C.F.R. § 4.118, Code 7805 (2001).

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, a 10 percent rating applies for 
one characteristic of disfigurement.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: A scar five or more inches (13 or more 
centimeters (cm.)) in length; a scar at least one-quarter 
inch (0.6 cm.) wide at the widest part; the surface contour 
of the scar is elevated or depressed on palpation; the scar 
is adherent to underlying tissue; the skin is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); there is underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or, the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Tissue loss of the auricle is to be 
rated under Diagnostic Code 6207.

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating also is applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination. An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. A superficial scar is 
one not associated with underlying soft tissue damage.  Other 
scars are to be rated based on limitation of function of the 
part affected under Diagnostic Code 7805, as formerly.

After reviewing the veteran's claims folder, the Board finds 
that the veteran's service-connected scar of the neck does 
not warrant a compensable rating.  A VA examination, 
performed in April 1996, noted a well-healed, non tender, 
post surgical scar on the neck measuring two and one-half 
inches long.  A VA physical examination, dated in May 2002, 
noted a left sided neck scar, with no palpable nodes.  No 
treatment or complaints regarding the scar are shown.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected tuberculosis, lymphadenitis, inactive, with scar in 
neck.  In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application. 38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2004).

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

This case is before the Board on appeal from a May 2002 
rating decision.  In February 2002, the veteran was provided 
with a pre-adjudication VCAA notice.  The Board finds that 
the veteran has been provided VCAA content complying notice 
and proper subsequent VA process on his claim.  The Pelegrini 
II Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.  

The May 2002 letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support his claim with appropriate evidence.  This was then 
supplemented by further VCAA notice letter in May 2004.  
Finally the letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The Statement of the Case and the Supplemental 
Statement of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate his 
claim.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim herein 
and to respond to VA notices.  He was given ample time to 
respond to each letter.  In May 2004, he submitted a 
statement indicating that he had no additional private 
medical treatment evidence to submit, and the RO subsequently 
obtained the VA treatment records he identified.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the service medical and personnel records and post-
service VA treatment records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
VA or private treatment records exist relevant to the claim 
decided herein that have not been obtained.  The veteran was 
also provided VA examination to determine the current 
severity of his condition.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

A compensable rating for tuberculosis, lymphadenitis, 
inactive, with scar in neck, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


